
	
		I
		111th CONGRESS
		1st Session
		H. R. 4282
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XII of the Social Security Act to extend
		  the provision waiving certain interest payments on advances made to States from
		  the Federal unemployment account in the Unemployment Trust
		  Fund.
	
	
		1.Extension of provision
			 granting temporary assistance for States with advancesSection 1202(b)(10) of the Social Security
			 Act (42 U.S.C. 1322(b)(10)), as added by section 2004 of the Assistance for
			 Unemployed Workers and Struggling Families Act (Public Law 111–5; 123 Stat.
			 443), is amended in subparagraph (A) by striking December 31,
			 2010 and inserting December 31, 2012.
		
